Citation Nr: 1529916	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  08-31 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fleming, Counsel



INTRODUCTION

The Veteran had active military service from October 1969 to September 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, that denied the benefits sought on appeal.  The Veteran timely appealed the decision, and the Board remanded the issue, most recently in May 2014, for further evidentiary development and adjudication.  In that remand, the Board instructed the agency of original jurisdiction (AOJ) to confirm the Veteran's current address, obtain additional VA examination, and then re-adjudicate the claims.  The AOJ confirmed the Veteran's address and obtained VA examinations in June 2014, August 2014, and September 2014; a supplemental statement of the case (SSOC) was provided to the Veteran in November 2014.  As discussed in greater detail below, there has been substantial compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The appeal is ready for adjudication upon the merits. 


FINDINGS OF FACT

1.  Hearing loss was not demonstrated in service or within one year of separation from service; any existent hearing loss disability is not attributable to service.

2.  Tinnitus was not demonstrated in service or within one year of separation from service; current tinnitus is not attributable to military service.


CONCLUSIONS OF LAW

1.  The Veteran does not have hearing loss that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2014).

2.  The Veteran does not have tinnitus that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was enacted in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2014).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In this case, the Board finds that all notification and development action needed to arrive at a decision has been accomplished.  In this respect, through a February2007 notice letter, the Veteran received notice of the information and evidence needed to substantiate his claims.  Thereafter, the Veteran was afforded the opportunity to respond.  Hence, the Board finds that the Veteran has been afforded ample opportunity to submit information and/or evidence needed to substantiate his claims.

The Board also finds that the February2007 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letter, the RO also notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned February2007 notice letter.  Further, the Veteran was provided notice regarding an award of an effective date and rating criteria in the February2007 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claims on appeal.  To that end, the Veteran's service treatment records, as well as post-service treatment records from VA treatment providers, have been obtained and associated with the Veteran's claims file.  The Veteran also underwent VA examinations concerning his claims in June 2014, August 2014, and September 2014, the reports of which are of record.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the Board finds that the VA examinations obtained in this case are adequate, as they are predicated on full audiological examinations as well as consideration of the medical records in the claims file and the Veteran's reported history.  VA sought three examinations following the Board's remand based on findings that the Veteran's responses could not, essentially, be considered reliable.  Although cognizant that the three separate examiners did not provide a non-speculative opinion regarding the issue of service connection for hearing loss, the Board finds that such is permitted here; the seeking and obtainment of three separate examinations demonstrates VA provided all reasonable assistance to obtain such a non-speculative opinion.  These examinations reports indicate that the Veteran was believed to be not cooperating fully with these examinations and provided inconsistent dates as to onset of tinnitus.  Carefully considering this evidence, under these circumstances, the Board finds that the examination reports of records are adequate under the facts of this case.

The examinations considered all of the pertinent evidence of record, to include statements (lay evidence) given by the Veteran, and provide explanations for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  Additionally, the Veteran and his representative have both submitted written argument.  Otherwise, neither the Veteran nor his representative has alleged that there are any outstanding records probative of the claims on appeal that need to be obtained.

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires: (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).

If an organic disease of the nervous system, such as sensorineural hearing loss or tinnitus, becomes manifest to a degree of 10 percent or more during the one-year period following a Veteran's separation from qualifying service, the condition may be presumed to have been incurred in service, notwithstanding that there is no in-service record of the disorder.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).  The Court, in Hensley v. Brown, 5 Vet. App. 155 (1993), indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a medical relationship between the appellant's in-service exposure to loud noise and current disability. The Court's directives in Hensley are consistent with 38 C.F.R. § 3.303(d).

Here, the Veteran contends that he experiences hearing loss and tinnitus that are attributable to noise exposure while serving on active duty, or to an assault he experienced during service.  First, the Board notes that the Veteran served on active duty as a radio mechanic, and he has stated that he was exposed to noise during service, including the test firing of multiple missiles.  The Board has no reason to question the Veteran's credibility with respect to his duties in service.  Accordingly, in-service noise exposure/event is conceded.

Relevant medical evidence consists of service treatment records as well as records of the Veteran's post-service evaluations and report of VA examinations conducted in June 2014, August 2014, and September 2014.  Review of the service treatment records reflects that at the Veteran's August 1969 entrance examination and September 1972 separation examinations, audiological testing revealed normal hearing bilaterally.  He did not complain of and was not treated for any problems with his hearing or tinnitus while in service.  Post-service treatment records include an August 2008 audiological consult, at which time the Veteran was found to have normal hearing bilaterally with 100 percent word recognition scores in both ears.  No hearing loss has been diagnosed by any treatment provider at any time.

The record also contains reports from June 2014, August 2014, and September 2014 VA examinations.  Each of the three audiologists who examined the Veteran attempted to conduct audiological evaluation of his hearing acuity, but each found the results of the audiograms to be unreliable.  In particular, the June 2014 examiner found that the Veteran's "response reliability was poor," and the September 2014 VA examiner stated that she believed the Veteran's audiological results to be "exaggerated based on significant inconsistencies between today's tests and previous exams."  The examiners noted that speech discrimination testing revealed discrimination of no worse than 96 percent in the right ear and 94 percent in the left ear.  The September 2014 VA examiner further stated that, based on the Veteran's speech recognition testing, she suspected that he had "normal to near-normal hearing sensitivity."  Regarding his claimed tinnitus, the June 2014 examiner noted that the Veteran had denied tinnitus at his 2008 VA audiological consultation.  The June 2014 and August 2014 VA examiners both declined to render opinions as to the etiology of the Veteran's tinnitus, citing the unreliability of his audiological testing.  The September 2014 examiner rendered a negative opinion, noting that the Veteran reported at that examination that his tinnitus had begun only one month prior, which was not consistent with tinnitus due to in-service noise exposure. 

Upon consideration of the above evidence, the Board finds that the preponderance of the evidence is against the Veteran's claims of service connection for hearing loss and tinnitus.  In that connection, the Board finds persuasive the absence of probative medical evidence showing a nexus between the Veteran's service and current hearing loss or tinnitus.  In so finding, the Board notes that the June 2014, August 2014, and September 2014 VA examiners each stated that they were unable to opine as to the etiology of the Veteran's claimed hearing loss and tinnitus without resorting to speculation.  The Board also notes that there is no competent diagnoses in these reports of a hearing loss disability  as defined by 38 C.F.R. § 3.385.  To the extent that there is such a disability, the examiners found that they could not provide an opinion based on the Veteran's responses; in the Board's judgment, after careful review of the reports, the inability to obtain a non-speculative opinion was due to the Veteran's failure to fully cooperate in these examinations and providing inconsistent opinions.  That is, the Board finds that all reasonable assistance was provided to seek such a competent opinion regarding and diagnosis of hearing loss, but one was not obtained due to, in the Board's judgment, the Veteran's failure to fully assist.  For these reasons, as noted, the Board finds that adjudication is appropriate on the opinions and evidence of records.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  

Importantly, the Board notes that there is no medical evidence whatsoever to suggest the presence of an etiological link between the Veteran's claimed hearing loss or tinnitus and service; the Veteran himself has not contended that his claimed disorders began in service.  Additionally, there is no medical evidence suggesting that sensorineural hearing loss or tinnitus became manifest to a compensable degree within a year of the Veteran's separation from military service.  38 C.F.R. §§ 3.307, 3.309.

Regarding tinnitus, the Board finds that the September 2014 opinion is substantially probative that there is not a link between the post-service development of tinnitus and an incident of service.  In this opinion, the examiner reported that the Veteran currently reported onset approximately a month prior and the examiner noted that such was not consistent with inservice noise exposure.  Although cognizant that the Veteran has reported different onset dates previously, all have been after service.  Further, although cognizant that the examiner in this opinion did not specifically discuss the inservice contended assault, based on the Veteran's inconsistent reports of onset and that the Veteran's report in this examination that he would not appear for further testing, that under these facts the opinion substantially complies with prior directives and most importantly that additional remand for development would service no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).
 
The Board has also considered the Veteran's contention that a relationship exists between his current hearing loss and tinnitus and his noise exposure experienced during service.  In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

In this capacity, the Board finds the Veteran is competent to attest to noise exposure he experienced during service, and concedes that the Veteran had noise exposure during his period of active service.  However, the Veteran is not competent to provide an opinion that his current hearing loss and tinnitus are due to his in-service noise exposure, as he does not have the requisite medical expertise.  Although it is conceded that he had noise exposure during service, the fact remains that he made no complaints of hearing loss or tinnitus during service, and hearing loss and tinnitus were not shown until decades after separation from service.  Further, the Veteran has not contended at any time during the appeal period that his hearing loss or tinnitus actually began in service; he contends merely that he believes his in-service noise exposure led to the later development of hearing loss and tinnitus.  For all the reasons discussed, the preponderance of the evidence is against a finding that the Veteran's claimed hearing loss and tinnitus are etiologically linked to his in-service noise exposure or to any other incident of service.

In reaching its conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claims for service connection, that doctrine is not helpful to the Veteran.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


